F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            APR 10 2003
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 DIXIE ALETA HAMLIN,

             Plaintiff - Appellee,

 v.
                                                        No. 02-5023
 R.S.J. TRANSPORTATION                            (D.C. No.00-CV-484-B)
 COMPANY, INC., a foreign                            (N.D. Oklahoma)
 corporation; TEDDY L. GLAHA; and
 CONTINENTAL WESTERN
 INSURANCE COMPANY, a foreign
 insurer,

             Defendants - Appellants.


                          ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, HOLLOWAY and McKAY, Circuit
Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
The case is therefore ordered submitted without oral argument.

      This action arose from a collision involving Plaintiff’s vehicle and a truck

owned and operated by a trucking company. Plaintiff filed an action against the

truck driver, the trucking company, and its insurance company, alleging

negligence. Plaintiff’s action was tried before a jury, which returned a verdict in

favor of Plaintiff, awarding her $180,000. The district court entered judgment

accordingly.

      On appeal, Appellants claim that the trial court violated Oklahoma law by

allowing evidence and argument to be presented to the jury regarding the

existence of liability insurance. 1 Because Appellant failed to preserve this issue

for appeal, our review is for plain error.

      In Blanke v. Alexander, 152 F.3d 1224, 1228, 1230 (10th Cir. 1998), we

held that “joinder of the motor carrier and its insurer being proper in this case, the

general rule against references to liability insurance does not apply.” Id. at 1230

(quoting Be-Mac Transport. Co. v. Lairmore, 129 P.2d 192, 194, 196 (1942)).

“[P]recedent of prior panels which this court must follow includes not only the



      1
        “It is not disputed in this action that Continental Western was properly
named as a party in this suit.” Aplt. Br. at 5. See also Okla. Stat. tit. 47, §
230.30; Jacobsen v. Howard, 23 P.23 185, 187 (Okla. 1933), Enders v. Longmire,
67 P.2d 12 (Okla. 1937). “It is beyond dispute that Oklahoma substantive law
holds that a joint action may be maintained against a tortfeasor motor carrier and
its insurer.” Id.

                                             -2-
very narrow holdings of those prior cases, but also the reasoning underlying those

holdings, particularly when such reasoning articulates a point of law.” United

States v. Meyers, 200 F.3d 715, 720 (10th Cir. 2000) (citation omitted).

Otherwise, “this panel cannot overturn the decision of another panel of this

court.” Id. (citation omitted). In light of Blanke, we cannot find plain error. We

need not certify the question because of our decision in Blanke.

      AFFIRMED. Appellants’ Motion to Certify Question of State Law is

DENIED.

                                              Entered for the Court



                                              Monroe G. McKay
                                              Circuit Judge




                                        -3-